Citation Nr: 1212517	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral meralgia paresthetica, claimed as sciatica secondary to service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for Barrett's esophagus.

3.  Entitlement to service connection for recurrent ear infections.

4.  Entitlement to service connection for a skin disorder, claimed as skin cancer.

5.  Entitlement to service connection for residuals of a left ankle injury.

6.  Entitlement to service connection for hiatal hernia.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1967 to January 1969, and from September 1989 to July 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a December 2011 Travel Board hearing before the undersigned Veterans Law Judge in Portland, Oregon.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to service connection for residuals of a left ankle injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran sustained meralgia paresthetica, manifesting as bilateral leg pain, during active service. 

2.  Symptoms of bilateral meralgia paresthetica were chronic in service. 

3.  Symptoms of bilateral meralgia paresthetica have been continuous since service separation. 

4.  The Veteran's bilateral meralgia paresthetica is related to his active service. 

5.  The Veteran was diagnosed with GERD during active service. 

6.  Symptoms of GERD were not chronic in service. 

7.  Symptoms of GERD, later diagnosed as Barrett's esophagus, have been continuous since service separation. 

8.  The Veteran's Barrett's esophagus is related to his active service.  

9.  The Veteran sustained fungal ear infections during active service. 

10.  Symptoms of ear infections were chronic in service. 

11.  Symptoms of ear infections have been continuous since service separation. 

12.  The Veteran's recurrent ear infections are related to his active service.

13.  The Veteran incurred actinic keratoses during active service. 

14.  Symptoms of actinic keratoses were chronic in service. 

15.  Symptoms of actinic keratoses have been continuous since service separation. 

16.  The Veteran's actinic keratosis is related to his active service.

17.  At the December 2011 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeals on the issues of service connection for hiatal hernia, headaches, a right shoulder disorder, and depression.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral meralgia paresthetica have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for Barrett's esophagus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for recurrent ear infections have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for actinic keratosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for hiatal hernia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for a right shoulder disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

8.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition herein with regard to the service connection for meralgia paresthetica, Barrett's esophagus, and ear infections claims, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Meralgia Paresthetica

The Veteran contends that he began experiencing pain in both legs during service in 1995, around the same time he began to experience back problems.  He avers that the leg pain is secondary to his service-connected degenerative joint disease of the lumbar spine.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced bilateral leg pain during his second period of active service, and that symptoms of leg pain were chronic during the second period of active service.  His September 1989 enlistment examination report is negative for any reports of leg pain or paresthesia, and examination of the lower extremities was marked as "normal."  In March 1997 during service, the Veteran sought treatment with a private physician, Dr. L., and reported that he developed low back pain with radiation down the backs of his legs to the knees after driving for long periods of time.  At the service separation examination in May 2000, the Veteran reported that he experienced shooting, burning pain down both legs after standing for more than 15 minutes.  He stated that he also experienced burning pain in his legs after sitting for more than 45 minutes in the car.  It was noted that X-rays from earlier that year showed degenerative disc disease in the lumbar spine.    

The Board next finds that the evidence is at least in relative equipoise as to whether bilateral leg symptoms have been continuous since service separation in July 2000.  In August 2004, the Veteran reported left leg pain that radiated to his big toe, as well as numbness in the big toe.  Dr. L. assessed possible L5-S1 nerve root involvement and prescribed an exercise program as well as anti-inflammatory medication.  At a May 2009 VA examination, vibratory sense was diminished in the toes of both lower extremities, proprioception was totally absent on both large toes, pinprick sensation was absent distal to the middle of the left metatarsal area, and absent distal to the metatarsophalangeal joints on the right foot.  The VA examiner assessed metabolic neuropathy in the lower extremities, with involvement of the tibial, saphenous, and sural nerves of the bilateral legs.  At another VA examination in October 2009, a different VA examiner found no evidence of radiculopathy, but assessed meralgia paresthetica, which he explained was due to pressure in the lateral femoral cutaneous nerve in the groin region caused by certain positions which put pressure on that nerve.  

At the December 2011 Board hearing, the Veteran testified that he continued to experience a burning sensation in both thighs after sitting for extended periods of time, and that these symptoms had been continuous since approximately 1995.  In light of the documented complaints of leg pain during service, the Board finds the Veteran's report of continuous bilateral leg pain since service separation to be credible, and that there is a balance in the evidence as to continuity of symptoms since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

The Board further finds that the competent evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral meralgia paresthetica is related to his active service.  The Board acknowledges that, after reviewing the claims file in November 2009, the May 2009 VA examiner noted nothing in the Veteran's service records indicating the presence of peripheral neuropathy during active service (despite the private treatment records and separation examination report described above).  Moreover, since the onset of the neuropathy may have been recent, the examiner opined that it was an incidental finding, nine years subsequent to separation from active service.  The October 2009 VA examiner also opined that the meralgia paresthetica was not related to the service-connected back disability.  

Neither of these VA examiners appeared to consider the private treatment records of Dr. L. and May 2000 separation examination report demonstrating the presence of burning pain in both legs during active service, nor did they address whether the meralgia paresthetica was related to active service, focusing instead on the issue of whether the leg symptoms were secondary to the service-connected back disability.  Thus, the VA examiners' opinions hold little probative value as to whether meralgia paresthetica is directly related to active service.  

Because symptoms of meralgia paresthetica were documented in service, and there is some credible evidence that those symptoms have been continuous since service separation, the Board finds that the evidence is at least in relative equipoise that the bilateral meralgia paresthetica began during active service.   For these reasons, the Board finds that the competent evidence is at least in relative equipoise as to whether the Veteran's bilateral meralgia paresthetica symptoms have been continuous since service separation, and on the question of whether the current meralgia paresthetica is related to active service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral meralgia paresthetica are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.   

Service Connection for Barrett's Esophagus

The Veteran contends that his Barrett's esophagus began during active service, initially manifesting as gastroesophageal reflux disease (GERD), diagnosed in service in 1998.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced GERD symptoms during his second period of active service, but that symptoms of GERD were not chronic during the second period of active service.  In February 1998 during service, the Veteran sought treatment with a private physician, Dr. L., with complaints of a burning sensation through his central abdomen into the chest, particularly when lying down at night.  The doctor assessed GERD.  

The Veteran's service treatment records, however, are negative for any complaints, findings, diagnosis, or treatment, or even the presence of symptoms of GERD.  Indeed, the May 2000 service separation examination report shows a "normal" examination of the mouth, throat, and abdomen, and the Veteran checked "no" next to frequent indigestion and stomach problems.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the evidence is at least in relative equipoise as to whether the Veteran's GERD symptoms have been continuous since service separation in July 2000.  In January 2003, the Veteran sought follow-up treatment with Dr. L. for symptoms of GERD, and the doctor prescribed Zantac.  It appears he had complaints of acid reflux at some other point in 2003, although the date of the treatment note is cut off.  In October 2004, the Veteran underwent an esophageal biopsy ordered by Dr. L. that showed extensive intestinal metaplasia, consistent with Barrett's esophagus.  The biopsy report lists a history of Barrett's esophagus, indicating that Dr. L. assessed the condition previously.  

A January 2007 treatment note of Dr. R. indicates that the Veteran underwent a Nissen fundoplication in October 2004.  In December 2005, however, the Veteran developed severe flu-like symptoms and very severe retching; since that time, he had experienced a recurrence of his symptoms, including reflux.  He underwent an esophagogastroduodenoscopy (EGD) in December 2006 that showed some improvement in his Barrett's esophagus.  The Veteran continued to report episodes of heartburn symptoms, and was taking a double dose of Prilosec.  Later in January 2007, the Veteran underwent an upper gastrointestinal tract endoscopy, which did not show any evidence of reflux.  There was slow motility of the esophagus, but the Nissen wrap appeared to be intact without evidence of slippage.  

Next, the Board finds that the evidence is also at least in relative equipoise on the question of whether the current Barrett's esophagus is related to active service.  The May 2009 VA examiner noted that the Veteran had severe GERD for which a Nissen fundoplication was performed in 2004, and that he continued to have GERD symptoms since that time.  The examiner assessed Barrett's esophagus, status post Nissen fundoplication, with continued GERD.  After reviewing the claims file in November 2009, the May 2009 VA examiner stated that review of the service treatment records indicated no evidence or history suggesting the presence of GERD symptoms prior to service separation; however, there is no indication that the examiner reviewed the private treatment records of Dr. L. from 1998.  The VA examiner noted the post-service treatment for GERD from 2002 onward, and did not provide a clear opinion as to whether there was a relationship between the current Barrett's esophagus and active service.  Since the VA examiner did not mention Dr. L's 1998 diagnosis of GERD during active service, the Board finds that the examiner's statement that Barrett's esophagus did not begin in active service holds little, if any, probative value.  

By contrast, in a January 2012 letter, Dr. L. wrote that he had treated the Veteran since 1995 and reviewed his medical history and records from 1998 to 2004 from Dr. S. and McKenzie Willamette Hospital.  Dr. L. noted that the Veteran was diagnosed with GERD, a precursor to Barrett's esophagus, in February 1998.  An April 2003 endoscopy resulted in the diagnosis of Barrett's esophagus.  Dr. L. concluded by opining that it is more likely than not that the cause of the Veteran's Barrett's esophagus is the GERD he was diagnosed with in 1998.  

Moreover, even the 2009 VA examiner appears to find that the symptoms of GERD and Barrett's esophagus cannot be differentiated from one another.  The Court has held that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, but also may not ignore medical evidence that makes such differentiation.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the evidence demonstrates that symptoms of GERD were present, although not chronic, during active service, and were continuous after service separation.  Moreover, since symptoms of GERD, diagnosed in 1998, and Barrett's esophagus, diagnosed in 2004, are not differentiated from each other in the medical records, even by the 2009 VA examiner, and based on Dr. L's 2012 opinion, the Board finds that the evidence is at least in relative equipoise as to the question of whether the Barrett's esophagus began during active service, initially manifesting as GERD.  

For these reasons, the Board finds that the competent evidence is at least in relative equipoise as to whether the Veteran's Barrett's esophagus symptoms have been continuous since service separation, and on the question of whether the current Barrett's esophagus is related to active service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for Barrett's esophagus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Recurrent Ear Infections

The Veteran contends that he has recurrent ear infections which began in and have been continuous since active service.  Specifically, he contends that he was diagnosed with an ear fungus in Panama in 1968, and that he has had problems with his ears ever since then, including itching that requires cleaning his ears with hydrogen peroxide at least once a month.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a fungal ear infection during his first period of active service, and that the evidence is in relative equipoise on the question of whether symptoms of ear infections were chronic in service, particularly during the second period of active service.  The Veteran's service treatment records from his first period of active service from 1967 to 1969 are negative for any complaints, findings, diagnosis, or treatment, or even the presence of symptoms of ear infections.  Indeed, at the December 1968 service separation examination, the Veteran checked "no" next to ear trouble on his Report of Medical History, and examination of the ears was marked as "normal."  However, the evidence shows that, during his second period of active service from 1989 to 2000, the Veteran had multiple ear infections.  

In April 1991 during service, a treatment note from Eugene Hospital indicates a diagnosis of otitis externa.  At an August 1995 periodic medical examination during service, it was noted that the Veteran was diagnosed with a chronic fungal infection in both ears while stationed in Panama from 1967 to 1969.  He was told at the time that he would always have the fungal condition.  He was noted to have no problems with ear pain or loss of hearing, although the examining physician observed erythematous and misshapen ear canals and tympanic membranes.  An August 1997 treatment note from Dr. L. indicates the Veteran had chronic intermittent problems with fungal ear infections, which he first acquired in Panama in the late 1960s.  He had pain and discomfort in both ears for the previous six days.  The doctor assessed bilateral fungal otitis media.  The infection was treated with Domeboro solution, although the Veteran still had pain in the left ear due to persistent otitis media in September 1997.  He was diagnosed with ear infections in August 1998, April 1999, July and August 1999, and April 2000.  

The May 2000 service separation examination report notes recurrent ear infections since acquiring a fungus in Panama.  The Veteran reported that he was told, at the time he was first diagnosed, that the fungal infection would never go away, and stated that it had not.  He reported persistent painful itching if he did not always use medicine, and had regular severe earaches.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of recurrent ear infections were chronic during the second period of active service. 

The Board next finds that the evidence is at least in relative equipoise as to whether the Veteran's ear infections have been continuous since service separation in July 2000.  A January 2003 treatment note from Dr. L. indicates the Veteran reported itchy ears, and the doctor assessed chronic otitis externa.  At the 2011 Board hearing, the Veteran testified that he irrigated his ears with hydrogen peroxide to alleviate itching every month or more often, as necessary.  

The Board also finds that the evidence is at least in relative equipoise on the question of whether the Veteran has a current disability of recurrent ear infections.  Although the 2009 VA examiner did not find any abnormalities of the ears, the same symptoms were previously diagnosed as chronic otitis externa by Dr. L in 2003.  The 2009 VA examination report states that the otic canals were patent and the tympanic membranes were normal, and no diagnosis was made with regard to the ears; however, the Veteran's description of his ear disorder (recurrent ear infections) indicates that it is not always present, but that he has intermittent symptoms of itching and pain.  In light of the documented ear problems during service and the Veteran's credible testimony of recurrence, including symptoms that require frequent use of hydrogen peroxide to prevent symptoms of infection, the Board further finds that, although the Veteran's ear infections are intermittent, they are sufficiently recurrent to be considered a disability for VA benefits purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (recognizing that some disabilities have active and inactive stages or were subject to remission and recurrence).  On the question of whether recurrent ear infections is a disability for which service connection may be granted, the Schedule of Ratings for the Ear, found in 38 C.F.R. § 4.87, contemplates the Veteran's symptoms of itching of the ears requiring frequent and prolonged treatment.  Diagnostic Code 6210, which addresses chronic otitis externa, provides a ten percent rating for swelling, dry, and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran has a disability of recurrent ear infections.

Finally, the Board finds that the evidence is at least in relative equipoise as to whether the current ear infections are related to active service.  The Veteran's service treatment records document incurrence of the condition during active service, and support the Veteran's history that he acquired a fungal infection of the ears in Panama while in active service, and experienced chronic symptoms in service.  There are no negative nexus opinions in the claims file, and the symptoms of ear infections experienced in service have been continuous since service separation in 2000.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for recurrent ear infections are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for a Skin Disorder

The Veteran contends that he had a skin disorder, diagnosed as actinic keratosis, prior to entrance into the second period of active service from 1989 to 2000, and that doing exercises out in the sun during active service aggravated his skin disorder, requiring more frequent treatment and removal of the keratoses.

The Veteran's September 1989 service enlistment examination report is negative for any complaints or history of a skin disorder.  Indeed, clinical examination of the skin was marked as normal.  Because a skin disorder was not "noted" at the September 1989 service enlistment examination, the Veteran is entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111.  

After a review of all the evidence, the Board finds that there is not clear and unmistakable evidence that the Veteran's skin disorder preexisted service.  Despite the Veteran's statements that he had been diagnosed with and treated for actinic keratoses prior to entrance into active service, there are no medical records documenting such diagnosis or treatment.  Moreover, the May 2000 service separation examination report indicates that the Veteran's "skin cancer" began in 1990, after entrance into active service.  Thus, the presumption of soundness has not been rebutted, and the Board will consider the claim for service connection on a direct basis only.  

In that regard, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a skin disorder during his second period of active service, and that symptoms of the skin disorder, diagnosed as actinic keratosis, were chronic during his second period of active service from 1989 to 2000.  Private treatment records of Dr. M. indicate that the Veteran had multiple actinic keratoses frozen off during active service, beginning in November 1990, with multiple recurrences in 1994 and 1995.  As mentioned above, the May 2000 service separation examination also indicates "skin cancer" since 1990.    

The Board next finds that the weight of the evidence demonstrates that the Veteran's actinic keratoses have been continuous since service separation in July 2000.  A July 2002 letter from Dr. R. indicates the Veteran had a lesion on his eyelid treated that year, and the doctor recommended that the Veteran be checked periodically and have his actinics treated as needed.  Records of Dr. R. from 2003 to 2007 also show periodic cryotherapy treatment for various actinic keratoses on the scalp and arms.  No lesions were found at the 2009 VA examination; however, as discussed above, the actinic keratoses are sufficiently recurrent to be considered a disability for VA benefits purposes.  See McClain, 21 Vet. App. at 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Ardison, 6 Vet. App. at 408 (1994) (recognizing that some disabilities have active and inactive stages or were subject to remission and recurrence).  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's actinic keratosis is related to his active service.  After reviewing the Veteran's claims file, including the service treatment records, in November 2009, the May 2009 VA examiner noted that the service treatment records had multiple references to actinic keratoses treated with increasingly powerful agents during the early 1990s and as recently as March 2000.  The examiner opined that it is as likely as not that the recurring actinic keratosis, currently in remission, is a problem that occurred prior to separation from active duty in 2000.  The VA opinion supporting the Veteran's claim is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

For these reasons, the Board finds that the weight of the competent evidence demonstrates that the Veteran's actinic keratosis is related to active service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for actinic keratoses.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Withdrawal of Service Connection for Hiatal Hernia, 
Headaches, a Right Shoulder Disorder, and Depression

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the Board personal hearing in December 2011, the Veteran has knowingly and explicitly withdrawn the appeal as to the issues of service connection for hiatal hernia, headaches, a right shoulder disorder, and depression; 

hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and the appeal as to these issues is dismissed.


ORDER

Service connection for bilateral meralgia paresthetica is granted.  

Service connection for Barrett's esophagus is granted.  

Service connection for recurrent ear infections is granted.  

Service connection for a skin disorder, diagnosed as actinic keratoses, is granted.

The appeal for service connection for hiatal hernia is dismissed.

The appeal for service connection for headaches is dismissed.

The appeal for service connection for a right shoulder disorder is dismissed.

The appeal for service connection for depression is dismissed.


REMAND

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a new VA examination with regard to his claim for service connection for residuals of a left ankle injury.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Veteran contends that he injured his left ankle during active service in 1995, and that he has had weakness in that ankle ever since then, causing him to easily twist his ankle.  His October 1966 enlistment examination (for the first period of active service from 1967 to 1969) indicates that the Veteran had a history of fracturing both ankles with no residuals.  The December 1968 service separation examination also mentions that the Veteran fractured both of his ankles at age seventeen, prior to entrance into service.  Although the September 1989 enlistment examination report (for the second period of active service from 1989 to 2000) does not mention the history of ankle fractures, there is indication that the Veteran may have had an ankle disorder that pre-existed active service.  The 2009 VA examiner provided an opinion as to whether the current ankle weakness was related to the 1995 in-service ankle injury; however, he did not provide an opinion as to whether any pre-existing ankle disorder was aggravated by the 1995 injury.  Therefore, the Board finds that a VA examination is necessary to determine whether the residuals of an ankle fracture could have been aggravated by the 1995 in-service ankle sprain.

Accordingly, the issue of service connection for residuals of a left ankle injury is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the causation or etiology of his current left ankle disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should first identify any and all current left ankle disorders, if any.   

b.  Next, the examiner should offer an opinion as to whether there is clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a left ankle disorder which pre-existed his entrance into military service in 1989, and, if so, what was the nature of such disability?  The examiner should specifically address the documentation of a history of fracturing both ankles at age seventeen in the service treatment records from the first period of active service from 1967 to 1969.    

c.  If there was a left ankle disorder which pre-existed the Veteran's entrance into military service, do the records show clear and unmistakable evidence (as above, obvious and manifest) that there was no aggravation during service of such pre-service disability?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  The examiner should specifically comment on the 1995 left ankle injury documented in the service treatment records, and the Veteran's complaints of left ankle weakness since that injury.
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If the examiner concludes that the Veteran's left ankle disorder did not pre-exist service, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed left ankle disorder was incurred during or caused by active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner should again comment on the documented 1995 ankle injury.
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed left ankle disorder.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


